DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on April 27, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on April 27, 2021 has been entered.
The amendment of claims 1, 7, 9 and 10 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), and further in view of Kawano’539 (US 2014/0313539) and Kuribara’719 (US 2015/0070719).
     With respect to claim 1, Kosuda’230 teaches a printing apparatus (Fig.1, 100) comprising a printer (Fig.1, item 102) configured to acquire a print job from a cloud print service and perform printing based on the acquired print job (Fig.10), the printing apparatus comprising: 
     one or more processor [As shown in Fig.1, the control unit 108 is inherent disclosed with one or more processor since a control unit needs to include at least one processor to enable the working MFP (Fig.1, item 100) to perform its functions]; and
     at least one memory (Fig.1, item 105) coupled to the one or more processor and having stored thereon instructions, which when executed by the one or more processor, cause the printing apparatus [As shown in Fig.1, the MFP 100 is inherent disclosed with a memory to a program to be executed by the one or more processors in to order to allow the MFP 100 to provide the desired functions] to:
      perform a setting for associating a printer user account for the printing apparatus with a cloud account for the cloud print service (Fig.5); and 
      Kosuda’230 does not teach reading a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user; perform a process of logging in to the printing apparatus based on the printer user account, wherein in a case where the read setting state of the user management setting indicates restricting the plurality of image processing functions, a first method is performed, the first method comprising: reading 
     Kawano’539 teaches reading a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user [as shown in Fig.1, the user’s IC card 64 must be read by the reader/writer 66 in order to allow the user 80 to use the printer (paragraph 9). As a result, a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user is considered being read when a user logins to the MFP in order to determine if the user is authenticated to use the functions associated with the MFP]; 
     perform a process of logging in to the printing apparatus based on the printer user account [after the user log-in to the MFP, the user operates the operation panel of the MFP to log-in to the cloud server (paragraph 9)],
     determining that there is a print job corresponding to the cloud account associated with the printer user account [as shown in Fig.4, the print job associated with log-in user is being displayed (paragraph 10). Therefore, the a print job corresponding to the cloud 
     acquiring the print job corresponding to the cloud account associated with the printer user account [the use select a job from the job list and then cloud server transmits the selected job to the MFP for printing (paragraph 10)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kosuda’230 according to the teaching of Kawano’539 to enable a user to log-in to the cloud sever from a MFP after the user has log-in to the MFP because this will allow the cloud printing to be executed more effectively. 
     The combination of Kosuda’230 and Kawano’539 does not teach wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed.
     Kuribara’719 teaches wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing even a user has not login to the image 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230 and Kawano’539 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing without requiring a user to login to the image forming apparatus when the service mode for cloud printing is enabled because this will allow the jobs associated with the user to be printed more effectively. 
     With respect to claim 2, which further limits claim 1,  the combination of Kosuda’230 and Kuribara’719 does not teach wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where the process of logging in to the printing apparatus is performed, wherein the printer prints a print job by the first method if it is determined that the printing apparatus is set such that the user management setting is used.  
     Kawano’539 teaches wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where the process of logging in to the printing apparatus is performed [the as shown in Fig.1, the user’s IC card 64 must be read by the reader/writer 66 in order to allow the user 80 to use the printer (paragraph 9) and the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kosuda’230 according to the teaching of Kawano’539 to enable a user to log-in to the cloud sever from a MFP after the user has log-in to the MFP because this will allow the cloud printing to be executed more effectively. 
     With respect to claim 3, which further limits claim 2, the combination of the combination of Kosuda’230 and Kawano’539 does not teach wherein the printer prints a -23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management setting is used.  
     Kuribara’719 teaches wherein the printer prints a-23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management setting is used [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230 and Kawano’539 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing without requiring a user to login to the image forming apparatus when the service mode for cloud printing is enabled because this will allow the jobs associated with the user to be printed more effectively. 
     With respect to claim 7, which further limits claim 1, the combination of Kosuda’230, and Kuribara’719 does not teach wherein if the printing apparatus prints a print job by the first method, the printer prints the print job response to the determining that there is the print job corresponding to the cloud account associated with the printer user account.  
     Kawano’539 teaches wherein if the printing apparatus prints a print job by the first method, the printer prints the print job response to the determining that there is the print job corresponding to the cloud account associated with the printer user account [after the user log-in to the MFP, the user operates the operation panel of the MFP to log-in to the cloud server (paragraph 9). As shown in Fig.4, the print jobs associated with the log-in user are being obtained from the cloud server and displayed on the operation panel of the MFP (paragraph 10)].  

     With respect to claim 8, which further limits claim 1, the combination of Kosuda’230, Kawano’539 and Kuribara’719 does not teach wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit.
     Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that to setup a guest account in a MFP with the restricted operations and the permitted operations, wherein the restricted operations including restricting the guest account to use the cloud printing, and wherein the permitted operation including allowing the guest account to print the local print jobs in monochromatic without requiring to login (wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit) because this will allow the MFP able to be used by all of the user while reserving some desired function to be used by some users.

     With respect to claim 9, it is a method claim that claims how the print apparatus of claim 1 to perform cloud printing.  Claim 9 is obvious in view of Kosuda’230, Kawano’539 and Kuribara’719 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a print apparatus to perform cloud printing, the process (method) to perform cloud printing is inherent disclosed to be performed by a processor in the print apparatus when the print apparatus performs the operation to perform cloud printing.
     With respect to claim 10, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 10 claims how the print apparatus of claim 1 execute to perform cloud printing.  Claim 10 is obvious in view of Kosuda’230, Kawano’539 and Kuribara’719 because the claimed combination 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Kawano’539 (US 2014/0313539), Kuribara’719 (US 2015/0070719) and further in view of Yamada’090 (US 2014/0033090). 
     With respect to claim 4, which further limits claim 1, the combination of Kosuda’230, Kawano’539 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus.  
     Yamada’090 teaches teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus [as shown in Fig.8, when a user is being authenticated, the job stored in the printer is being search and then printed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the jobs are being store locally in the printer, the printer does not need to acquire job from the any cloud print service after the printer has authenticated the user to perform printing].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Kawano’539 (US 2014/0313539), Kuribara’719 (US 2015/0070719) and further in view of Nagai’761 (US 2014/0240761).
     With respect to claim 5, which further limits claim 1,  the combination of Kosuda’230, Kawano’539 and Kuribara’719 does not teach wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts, and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer user account that has been used for the process of logging in to the printing apparatus, and the printer prints print jobs for the plurality of cloud accounts.  
     Nagai’761 teaches wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts (Fig.3), and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts (Fig.6),, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer user account that has been used for the process of logging in to the printing apparatus, 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kosuda’230, Kawano’539 and Kuribara’719 according to the teaching of Nagai’761 to allow a user to register multiple cloud printing services because this will allow the cloud printing operation to be processed more effectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuda’230 (US 2014/0268230), Kawano’539 (US 2014/0313539), Kuribara’719 (US 2015/0070719) and further in view of Amikura’759 (US 2014/0201759).
     With respect to claim 6, which further limits claim 1, the combination of Kosuda’230, Kawano’539 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen.  
     Amikura’759 teaches wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen (paragraph 69).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of .
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ichikawa’045 (US 2013/0111045) teaches that an image forming device is provided that includes a first establishment unit configured to establish a connection with a server, a termination unit configured to terminate the connection with the server established by the first establishment unit, a detector configured to detect a connection request issued by the server, and a second establishment unit configured to establish a connection with the server in response to the detector detecting the connection request issued by the server. 
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674